t c summary opinion united_states tax_court brian henry stirm petitioner v commissioner of internal revenue respondent docket nos 5294-11s 23627-11s filed date brian henry stirm pro_se diane l worland for respondent summary opinion ruwe judge these consolidated case sec_1 were heard pursuant to the provisions of section of the internal_revenue_code in effect when the 1the cases were consolidated for trial briefing and opinion 2unless otherwise indicated all section references are to the internal revenue continued petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and additions to tax with respect to petitioner’s and federal_income_tax after concessions by the parties respondent now asserts deficiencies and additions to tax with respect to petitioner as follows additions to tax_year deficiency sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure 1the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c after concessions the only issues remaining for decision are whether petitioner is entitled to the expense deductions claimed on schedule c profit or loss from business of his delinquently filed returns for the taxable years and continued code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure years at issue and whether petitioner is liable for additions to tax under sec_6651 and for the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference at the time the petitions were filed petitioner resided in indiana during the years at issue petitioner was a full-time_employee of purdue university and received wages of dollar_figure dollar_figure and dollar_figure for the years and respectively petitioner also managed a local airport airport on behalf of the city of delphi indiana for the and tax years petitioner received dollar_figure of nonemployee compensation from the city of delphi in and petitioner also received income for consulting services petitioner failed to timely file income_tax returns for the years at issue as a result respondent filed a substitute for return sfr pursuant to sec_6020 for each of the years at issue respondent issued petitioner notices of deficiency on date for the and tax years and on date for the tax_year on date long after the filing of the sfrs and the issuance of the notices of deficiency and only three days before trial respondent received petitioner’s delinquent joint income_tax returns executed on date by petitioner and his spouse judith l stirm for the years at issue petitioner’s delinquent returns reported income and expenses on schedule c for each year the schedule c for each year showed the business name as stirm enterprises and the nature of the business as aviation services the notices of deficiency already included in petitioner’s income for and the amounts of gross_receipts reported on schedules c for and which consisted of the income from the city of delphi and the consulting services the schedule c for reported gross_receipts of dollar_figure which had not been included in petitioner’s income in the notice_of_deficiency for the notices of deficiency had not allowed deductions for any of the expenses that petitioner claimed on schedules c for the years at issue all of these claimed deductions are in issue schedules c showed net losses of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively discussion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved deputy v du 3in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 however petitioner has not argued that the burden_of_proof should shift to respondent nor has he maintained all required records and cooperated with respondent’s requests as required by sec_7491 and b therefore we hold that the burden_of_proof does not shift to respondent pont 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs however sec_262 disallows deductions for personal living or family_expenses issue expense deductions claimed on schedules c airplane insurance and fuel petitioner claimed deductions for insurance expenses of dollar_figure and dollar_figure on schedules c of his and federal_income_tax returns petitioner claimed deductions for fuel expenses of dollar_figure dollar_figure and dollar_figure on schedules c of his and federal_income_tax returns respectively respondent contends that none of these expenses should be allowed for the years at issue first we note that petitioner did not offer any evidence to demonstrate that he purchased dollar_figure of fuel for the tax_year accordingly we hold that petitioner is not entitled to a deduction for fuel purchases for the tax_year at trial petitioner testified that he was in the flight training and airplane rental business petitioner contends that he should be permitted to deduct airplane insurance and fuel expenses as these are legitimate costs of his flight training and airplane rental business we note that the only gross_receipts reported on schedules c of petitioner’s and tax returns consisted of income from his consulting work and his airport management job with the city of delphi in other words the schedules c indicate that petitioner had zero revenue from a flight training and airplane rental business for and the fact that petitioner reported no revenue from a flight training and airplane rental business weighs against finding that he was in such a business petitioner testified that he and five other people purchased a plane that he used for flight training and renting however petitioner provided no documentation to substantiate the ownership of an airplane we also note that petitioner did not claim any deductions for depreciation of an airplane for the years at issue the fact that petitioner failed to demonstrate that he owned an airplane further weighs against finding that petitioner incurred expenses in conducting a flight training and airplane rental business additionally petitioner failed to demonstrate that the airplane insurance and fuel expenses were directly connected with or pertaining to the taxpayer’s trade_or_business of airport management and consulting see sec_1_162-1 income_tax regs accordingly we hold that petitioner is not entitled to deduct airplane insurance and fuel expenses for the and tax years interest_expense petitioner claimed deductions for interest_expenses of dollar_figure and dollar_figure on schedules c of his and federal_income_tax returns respondent contends that no amount of the claimed interest_expense should be allowed for and the interest_expenses relate to monthly finance_charges incurred on petitioner’s three credit cards petitioner offered into evidence monthly credit card statements for and the credit card statements show transactions at pizza hut taco bell cracker barrel and dairy queen among other places the credit cards were issued in petitioner’s name and not in the name of a business petitioner offered no testimony or other evidence to prove that the balances and transactions on the credit card statements were business_expenses as opposed to personal expenses sec_262 expressly disallows deductions for personal living or family_expenses we find that petitioner has not proven that the balances and transactions on the credit card statements are business_expenses as opposed to nondeductible personal expenses accordingly we hold that petitioner is not entitled to deduct the finance_charges as interest for the and tax years vehicle rent and maintenance_expenses petitioner claimed deductions for vehicle rent expenses of dollar_figure dollar_figure and dollar_figure on schedules c of his and federal_income_tax returns respectively petitioner claimed deductions for maintenance_expenses of dollar_figure dollar_figure and dollar_figure on schedules c of his and federal_income_tax returns respectively respondent contends that none of the claimed vehicle rent or maintenance expense deductions should be allowed for the years at issue at trial petitioner testified that he hired his father to perform lawncare and maintenance services at the airport petitioner testified that the vehicle rent expenses were for the rental of his father’s tractor to mow the grass at the airport petitioner testified that the maintenance_expenses were for payments to his father to perform lawncare and general maintenance duties at the airport petitioner offered into evidence three bills that he said his father prepared that purport to be annual charges for vehicle rental and maintenance services the bills were not addressed to petitioner or petitioner’s business the court is not able to determine if these bills were paid_by petitioner or if the bills were paid at all since we are unable to determine that petitioner paid the bills we hold that petitioner is not entitled to deduct these expenses for the years at issue issue additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 and for the years at issue respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to reasonable_cause see higbee v commissioner t c pincite sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner did not timely file federal_income_tax returns for the years at issue thus we find that respondent has met his burden of production sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id under sec_6020 when a taxpayer fails to file a return required_by_law the commissioner acting for the secretary_of_the_treasury may make a return from such information as he can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of determining the amount of the addition under sec_6651 petitioner failed to file federal_income_tax returns for the years at issue pursuant to sec_6651 the sfrs respondent made are treated as petitioner’s tax returns petitioner failed to pay the amounts of tax shown on the sfrs for and therefore respondent has met his burden of production 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 reasonable_cause we consolidate our discussion of reasonable_cause under sec_6651 and because the standards have been interpreted to be synonymous see russell v commissioner tcmemo_2011_81 tax ct memo lexi sec_80 at petitioner must prove that his failure_to_file timely and to pay timely was due to reasonable_cause and not willful neglect see higbee v commissioner t c pincite petitioner contends that his failure_to_file timely and to pay timely was due to the fact that he did not have sufficient time to prepare his tax returns given his responsibilities to purdue university the airport and his own business reasonable_cause may be found where the taxpayer has exercised ordinary business care and prudence but was nevertheless unable to file the return or pay the tax within the dates prescribed by law see 469_us_241 ditaranto v commissioner tcmemo_2012_205 tax ct memo lexis at sec_301_6651-1 proced admin regs reasonable_cause has been found to not exist where a taxpayer continues his business activities but nevertheless fails to satisfy his tax responsibilities ditaranto v commissioner tax ct memo lexis at petitioner was able to successfully perform his employment and business activities additionally petitioner’s pattern of not filing timely returns weighs against finding reasonable_cause see hardin v commissioner tcmemo_2012_162 tax ct memo lexi sec_162 at as a result we conclude that petitioner lacked reasonable_cause for his failure_to_file timely returns and to pay the tax timely accordingly we hold that petitioner is liable for additions to tax under sec_6651 and in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule
